Citation Nr: 9910649	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a tuberculosis type 
lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran had active service from November 1972 to April 
1976.



FINDINGS OF FACT

1.  In an April 1994 rating decision, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
tuberculosis type lung condition.  The RO notified the 
veteran of that determination, he did not appeal, and such 
became final.

2.  Additional evidence submitted since the RO's April 1994 
decision does not bear directly and substantially upon the 
specific matter under consideration and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the RO's April 1994 decision is not 
new and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) finds that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of the Department of 
Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

Factual Background

Service medical records are silent for complaints, treatment, 
testing, or diagnoses related to tuberculosis or the lungs.

Private medical records dated from January 1988 to November 
1993 reflect treatment for bronchitis, bronchitis with 
asthmatic components, hepatitis, and pneumonia.  The records 
note a prior history of tuberculosis.

A record dated in September 1993 from the VA medical center 
at American Lake, Tacoma, Washington, reflects that they only 
had records regarding one admission in 1978 for drug and 
alcohol abuse and no mention of tuberculosis.

In an April 1994 rating decision, the RO denied the veteran's 
claim for service connection for pulmonary tuberculosis and 
asthmatic bronchitis as the evidence did not indicate that 
either disease had been incurred in or aggravated by service, 
nor did the evidence indicate that tuberculosis had been 
manifest to a compensable degree within three years of 
separation from service.  

The evidence submitted since the RO's April 1994 rating 
decision consists of unidentified treatise evidence, private 
medical records dated from October 1983 to July 1986, 
radiology reports dated from December 1984 to July 1986, a 
copy of a computer report prepared in February 1976, and a 
transcript of the veteran's November 1998 RO hearing.  

The unidentified treatise evidence discusses mycobacteria and 
resulting diseases.

Private medical records dated from October 1983 to July 1986 
reflect treatment for tuberculosis.  A clinical record dated 
in December 1984 reflects a notation that the veteran had a 
negative tuberculosis test upon discharge from the service in 
1976.

Radiology reports dated from December 1984 to July 1986 
reflect various impressions of tuberculous infiltrate in the 
left upper lobe; post inflammatory scarring; stellate density 
of the left upper lung field; left upper lobe parenchymal 
scarring; left renal parenchymal cyst; a normal chest; and no 
evidence of active pulmonary disease.  

A copy of an unidentified computer generated report prepared 
in February 1976 characterized as "Qualification Data" 
reflects immunization data, including a negative tuberculosis 
test.  

At his November 1998 RO hearing, the veteran testified that 
he had a mild reaction to a tuberculosis test on his 
discharge physical in March 1976.  The veteran further 
testified that he was advised that it would be listed as a 
negative test in order to facilitate the veteran's quick 
discharge, but he was advised to go to a VA medical center 
after discharge.  The veteran testified that he went to the 
VA Medical Center at American Lake, Tacoma, Washington, 
within two years of his discharge for treatment for alcohol 
addiction, and he did bring up the prior mild reaction to the 
tuberculosis test.  The veteran testified that he has a form 
of tuberculosis known as "Micro Bacterium Cazeseide" which 
a person could only get from contaminated soil or water.  The 
veteran further testified that his physician told him it was 
almost impossible to get this disease in the United States.  
The veteran testified that while stationed in Korea he was 
thrown into a contaminated pond several times.  The veteran 
further testified that his tuberculosis type lung disorder 
would have taken several years to develop the amount of scar 
tissue he had in his lungs at the time of diagnosis in 1982; 
that he had been out of service for five years at that time, 
and that it would have taken five years for his tuberculosis 
to develop to the extent it was in 1982.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1998).  

Service connection may be granted for tuberculosis if 
manifested to a compensable degree within three years after 
the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, U. S. Vet. App. No. 97-1534 (February 17, 1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, U.S. Vet. 
App. No. 97-2180 (Feb. 17, 1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim as last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The veteran contends new and material evidence has been 
submitted to warrant service connection for a tuberculosis 
type lung disorder.  The veteran contends that his 
tuberculosis type lung disorder was incurred while he was 
stationed in Korea during his active service.  

The unidentified treatise evidence is new in that it was not 
previously of record.  However, it does not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a tuberculosis type lung 
disorder, as a result of service.  The treatise evidence 
discusses mycobacteria and resulting diseases.  However, 
there is no competent medical evidence of a diagnosis of 
mycobacteria.  Therefore, the treatise evidence does not 
reflect a causal link between the veteran's tuberculosis type 
lung disorder and any incident of service.  Thus, the 
treatise evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).

Private medical records dated from October 1983 to July 1986 
are new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
a tuberculosis type lung disorder, as a result of service.  
These records do not reflect a causal link between the 
veteran's tuberculosis type lung disorder and any incident of 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in that it does not tend to 
show that a tuberculosis type lung disorder was incurred or 
aggravated during service, or is otherwise attributable to 
service.  See 38 C.F.R. § 3.156(a).

Radiology reports dated from December 1984 to July 1986 are 
new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
a tuberculosis type lung disorder, as a result of service.  
These records do not reflect a causal link between the 
veteran's tuberculosis type lung disorder and any incident of 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in that it does not tend to 
show that the veteran's tuberculosis type lung disorder was 
incurred or aggravated during service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).
A copy of a computer generated report prepared in February 
1976 characterized as "Qualification Data" is new in that 
it was not previously of record.  However, it does not 
reflect a causal link between the veteran's tuberculosis type 
lung disorder and any incident of service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in that it does not tend to show that the veteran's 
tuberculosis type lung disorder was incurred or aggravated 
during service, or is otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).  

The veteran's hearing testimony is essentially cumulative of 
his prior contentions and is therefore not new and material.  
The only evidence of a link between the veteran's 
tuberculosis type lung disorder and service are the veteran's 
statements that he has been diagnosed with a form of 
tuberculosis known as "Micro Bacterium Cazeseide" which is 
almost impossible to get in the United States, and that the 
form of tuberculosis he was diagnosed with in 1982 would have 
taken several years to develop.  However, these statements 
are not supported by competent medical evidence, such as a 
diagnosis of microbacterium or a statement from a physician 
regarding the etiology of the veteran's tuberculosis type 
lung disorder.  The assertions involve questions of medical 
causation or diagnosis, and thus cannot constitute evidence 
to render the claim well grounded, because lay witnesses are 
not competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim, in that it 
does not tend to show that the veteran's tuberculosis type 
lung disorder was incurred or aggravated during service, or 
is otherwise attributable to service.  See 38 C.F.R. 
§ 3.156(a).



ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for a tuberculosis type lung 
disorder, service connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

